Case 15-42222      Doc 109     Filed 02/08/19 Entered 02/08/19 10:53:17           Main Document
                                             Pg 1 of 1

                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION
 IN RE:                           ) Case No: 15-42222-659
                                  )
 ROBERT LEWIS DUELLO              ) Chapter 13
 JAMIE LEE DUELLO                 )
                Debtors           )
                                  )
 Robert Duello                    )
                Movant            )

  TRUSTEE'S CONSENT TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, by her undersigned attorney,

 and hereby consents to the relief requested in Robert Duello's Motion for Relief from the

 Automatic Stay.




                                                     /s/ Kathy Reichbach
                                                     Kathy Reichbach MO56957
 LEGTRCNST_--KR                                      Attorney for Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
